Citation Nr: 1108450	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  08-02 543	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disorder, to include anxiety, dysthymic disorder and depression.

2.  Whether new and material evidence has been received to reopen a service connection claim for a polysubstance/drug dependence disorder.

3.  Whether new and material evidence has been received to reopen a service connection claim for hypertensive vascular disease.

4.  Entitlement to non-service connected pension.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1979.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2006 decision by the Department of Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO).  

In light of the evidence of record and Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the Veteran's service connection claim for a dysthymic disorder, as reflected on the title page.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from April 1976 to April 1979.  

2.  On February 28, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeals to reopen service connection claims for an acquired psychiatric disorder, to include anxiety, dysthymic disorder and depression; a polysubstance/drug dependence disorder; and hypertensive vascular disease was requested.

3.  On February 28, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for non-service connected pension was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal in regard to whether new and material evidence has been received to reopen service connection claims for an acquired psychiatric disorder, to include anxiety, dysthymic disorder and depression, a polysubstance/drug dependence disorder and hypertensive vascular disease have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a Substantive Appeal in regard to the issue of entitlement to non-service connected pension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In his February 2011 correspondence, the Veteran notified the Board that he wished to withdraw his claims seeking to (i) reopen the prior denial of service connection claims for an acquired psychiatric disorder, to include anxiety, dysthymic disorder and depression, a polysubstance/drug dependence disorder and hypertensive vascular disease; and (ii) establish entitlement to non-service connected pension.  Hence, the Board finds that the Veteran's clearly expressed wishes control this situation and there remain no allegations of error of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

The appeal of the claim to reopen a service connection claim for an acquired psychiatric disorder, to include anxiety, dysthymic disorder and depression, is dismissed.

The appeal of the claim to reopen a service connection claim for a polysubstance/drug dependence disorder is dismissed.

The appeal of the claim to reopen a service connection claim for hypertensive vascular disease is dismissed.

The appeal of the claim for non-service connected pension is dismissed.  



		
STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


